Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 5/18/2022, for application 17/178,256 has been entered.
This Office Action is in response to amendment filed 5/18/2022 for the application 17/178,256.
Claims 1-18 are currently pending; claims 1, 7, and 13 are independent claims; claims 1, 7 and 13 have been amended; claims 1-18 have been examined.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/18/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Response to Applicant’s Remarks/ Arguments
The claims interpretation of claims 7-12 under 35 U.S.C. § 112(f) is removed because of Applicant’s amendment of claim 7.
Applicants’ arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 5/18/2022, with respect to the rejections of claims 1-18 have been fully considered but are not persuasive.
Applicant argues as follows:  Applicant has amended independent claims 1, 7, and 13 to recite that the claimed obtaining of automotive data records comprises: collecting raw data from sensors on the connected vehicles of users, normalizing and anonymizing the raw data to create the automotive data records, and storing the automotive data records on a data lake. Support for these amendments can be found, inter alia, in paragraph [0023] of the Application as filed.  By the aforementioned newly claimed features, the claimed server can act as an aggregator having a data lake of automotive data records associated with consent of the users with regard to the automotive data collected from their cars, normalized, and anonymized, while the consent is attributed to specific use cases as required by the data services consuming the automotive data.  While Otonomo teaches the general concept of a hub for managing users' consent, it does not teach or even suggest the claimed architecture or the claimed steps which implement a users' consent aggregator on a server. APPLICANT(S): ITAI HOFFEN
Examiner respectfully disagrees.  Otonomo announces discloses, page 1, lines 26-35, aggregating consent data for each data records.  The combination of Otonomo announces, Gupta, and Itzkovich discloses the invention claimed by claims 1, 7, and 13.
Applicant argues as follows:  Gupta teaches a modification of the OAuth flow of authentication to securely store the OAuth refresh token designated for a user in the storage available with browsers on a user device. OAuth based authentication flows return a refresh token in response to a user-initiated access session. The refresh token may be securely stored by a client site and by the user to access the third-party services easily and quickly. However, storage features available with browsers on user systems lack encryption features or access to a device keychain. The device keychain refers to the chain of keys used for authentication. The absence or lack of security encryption features, for encrypting access tokens in device browsers, makes it easier for an undesired party to read use the data stored on browser devices, such as the access refresh tokens. (Gupta, paragraph [0026]). However, Gupta does not teach or even suggest: "obtaining of automotive data records comprises collecting raw data from sensors on the connected vehicles of users, normalizing and anonymizing the raw data to create the automotive data records, and storing the automotive data records on a data lake." 
Examiner respectfully notes that because of Applicant’s amendment of the claims, a new reference, Itzkovich, has been added to the combination of Otonomo announces and Gupta to reject the independent claims.  Otonomo announces discloses, on page 1, lines 9-11 and lines 26-27, collecting raw data from sensors on the connected vehicles of users.  Itzkovich, in paragraphs 0022, 0023, and 0030, and in its provisional application 62/784,896, paragraphs 0003, 0004, 0007, and 0009,  discloses wherein the obtaining comprises: collecting raw data from sensors on the connected vehicles of users, normalizing and anonymizing the raw data to create the automotive data records, and storing the automotive data records on a data lake.
The Examiner respectfully suggests that the claims be further amended and details in the specification be incorporated to distinguish the claimed invention over prior art of record.  Should the Applicant desire an interview to further clarify the claim interpretation/rejections, please contact the Examiner at (571) 272 5368 to schedule an interview.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-18 of copending Application No. 16/429,107 (reference application).  This is a provisional nonstatutory double patenting rejection.
Claims 1-18 of copending Application No. 16/429,107 (reference application) does not explicitly disclose wherein the obtaining comprises: collecting raw data from sensors on the connected vehicles of users, normalizing and anonymizing the raw data to create the automotive data records, and storing the automotive data records on a data lake.  
However, in an analogous art, Vanasco discloses wherein the obtaining comprises: collecting raw data from sensors on the connected vehicles of users, normalizing and anonymizing the raw data to create the automotive data records, and storing the automotive data records on a data lake (Itzkovich, paragraph 0023, normalizing data, anonymizing data, storing data in a secured data lake; paragraph 0022, sensor systems on a connected vehicle).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Itzkovich with the method/ system/ non-transitory computer readable medium of Claim 1-18 of copending Application No. 16/429,107 (reference application) to include wherein the obtaining comprises: collecting raw data from sensors on the connected vehicles of users, normalizing and anonymizing the raw data to create the automotive data records, and storing the automotive data records on a data lake. 
One would have been motivated to provide users with the benefits of granting businesses remote access to raw data upon which to train machine learning algorithms while adhering to relevant legislative requirements (Itzkovich: paragraph 0005).

16/429,107
February 16 2022
17/178,256
May 18, 2022
1. (Currently amended) A method of aggregating users' consents for use of automotive data by data services, the method comprising: 

obtaining, from a plurality of data sources, a plurality of automotive data records associated with connected vehicles having respective users; 








determining, for each request for automotive data made by said data services, which of the data records require user consent; 

aggregating consent data for each data records, responsive to an indication that the respective user [[have]] has been authenticated by the data sources; and 

providing the data services with access to automotive data based on the aggregated users consent data, 

wherein upon at least one of said respective users connecting to at least one of said data services and issuing a request to login with at least one of said data sources: 

forwarding said request to a server which forwards said request to the at least one of the data sources, 

wherein upon authenticating the at least one of said respective users by the at least one of the data sources: 

sending, by the at least one of the data sources, to said server, an authorization code/token; 

redirecting the at least one of said respective users to the at least one of said data services via an authentication dialog enabled by said code/token, and 

forwarding by the server, the automotive data from the at least one of the data sources for which consent has been given to the at least one of said data services, 

wherein said aggregated users consent data is stored on a data lake on said server, and 

wherein the redirecting the at least one of said respective users to the at least one of said data services and said authentication dialog are carried out by said server.  

1. (Currently amended) A method of aggregating users' consents for use of automotive data by data services, the method comprising: 

obtaining, from a plurality of data sources, a plurality of automotive data records associated with connected vehicles having respective users, wherein the obtaining comprises: 

collecting raw data from sensors on the connected vehicles of users, normalizing and anonymizing the raw data to create the automotive data records, and storing the automotive data records on a data lake; 

determining, for each request for automotive data made by said data services, which of the data records require user consent; 

aggregating consent data for each data records, responsive to an indication that the respective user has been authenticated by the data sources; and 

providing the data services with access to automotive data based on the aggregated users consent data, 

wherein upon at least one of said respective users connecting to at least one of said data services and issuing a request to login with at least one of said data sources: 


forwarding said request to a server which forwards said request to the at least one of the data sources, 

wherein upon authenticating the at least one of said respective users by the at least one of the data sources: 

sending, by the at least one of the data sources, to said server, an authorization code/token; 

redirecting the at least one of said respective users to the at least one of said data services via an authentication dialog enabled by said code/token; and 

forwarding by the server, the automotive data from the at least one of the data sources for which consent has been given to the at least one of said data services.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically discloses as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Clinton Karr, “Otonomo Announces The Consent Management Hub,” published on May 22, 2018 (hereinafter “Otonomo”), in view of Gupta (US20130054968), filed March 28, 2012, and Itzkovich (US20200210896), filed December 5, 2019, claiming priority to 62/784,896, filed December 26, 2018.
Regarding claim 1, Otonomo discloses  a method of aggregating users’ consents for use of automotive data by data services, the method comprising:
obtaining, from a plurality of data sources, a plurality of automotive data records associated with connected vehicles having respective users (Otonomo announces page 1 lines 8-12, “The Consent Management Hub provides an efficient way for connected car drivers [i.e., users encompasses drivers] to take control over the sharing of their personal automotive data. It simplifies the driver opt-in process for automotive manufacturers (OEMs) on the Otonomo Platform and validates consent with each personal data request from third-party mobility service providers.”; page 1, lines 26-30, “Service providers connect to the Otonomo Platform to get access to automotive data [i.e., automotive data records]. Each time the service requests access to personal data, the Otonomo Platform automatically validates the existence of consent for the requested data.  The Otonomo Consent Management Hub uses a networked architecture that connects multifaceted information flows between drivers, OEMs, and service providers [i.e., data sources].”);
collecting raw data from sensors on the connected vehicles of users (Otonomo announces: page 1, lines 9-11, “ The Consent Management Hub provides an efficient way for connected car drivers to take control over the sharing of their personal automotive data.”; page 1, lines 26-27, “Drivers can quickly grant consent for specific services to access their automotive data. They can revoke this consent at any time through the app or website.”);
determining, for each request for automotive data made by said data services (Otonomo announces; page 1, lines 26-30, “Service providers connect to the Otonomo Platform to get access to automotive data [i.e., automotive data records]. Each time the service requests access to personal data, the Otonomo Platform automatically validates the existence of consent for the requested data.  The Otonomo Consent Management Hub uses a networked architecture that connects multifaceted information flows between drivers, OEMs, and service providers.”);
aggregating consent data for each data records (Otonomo announces, page 1, lines 29-35, “The Otonomo Consent Management Hub uses a networked architecture that connects multifaceted information flows between drivers, OEMs, and service providers. For example, in-vehicle delivery from retailers may require drivers to provide consent to both the retailer and a third-party courier service. By serving as a central point [i.e., aggregating consent data for each data records] for these information flows, the Otonomo Consent Management Hub simplifies integration and delivers high scalability for automotive OEMs as well as all of the service providers in the network. As new partners join the network, all parties benefit from their services with no additional integration effort.”; page 1, lines 26-28, “Service providers connect to the Otonomo Platform to get access to automotive data. Each time the service requests access to personal data, the Otonomo Platform automatically validates the existence of consent for the requested data.”), 
providing the data services with access to automotive data based on the aggregated users consent data (Otonomo announces, page 1, lines 26-28, “Service providers connect to the Otonomo Platform to get access to automotive data. Each time the service requests access to personal data, the Otonomo Platform automatically validates the existence of consent for the requested data.”). 
Otonomo does not explicitly disclose which of the data records require user consent; responsive to an indication that the respective user have been authenticated by the data sources; wherein upon at least one of said respective users connecting to at least one of said data services and issuing a request to login with at least one of said data sources: forwarding said request to a server which forwards said request to the at least one of the data sources, wherein upon authenticating the at least one of said respective users by the at least one of the data sources: sending, by the at least one of the data sources, to said server, an authorization code/token; redirecting the at least one of said respective users to the at least one of said data services via an authentication dialog enabled by said code/token; and forwarding by the server, the automotive data from the at least one of the data sources for which consent has been given to the at least one of said data services.
However, in an analogous art, Gupta discloses which of the data records require user consent (Gupta, paragraph 0028, “In at least one embodiment, when a user authenticates, via an identity provider, and grants permission for an SP to access the data and services of the identity provider, the identity provider redirects the user/client browser to an endpoint provided by the SP. During this redirect, the identity provider sends the authorization code, which can be exchanged by the SP for access and refresh tokens. “);
responsive to an indication that the respective user have been authenticated by the data sources (Gupta, paragraph 0078, “However, while an administrator is using that user system to interact with system 616, that user system has the capacities allotted to that administrator. In systems with a hierarchical role model, users at one permission level may have access to applications, data, and database information accessible by a lower permission level user, but may not have access to certain applications, database information, and data accessible by a user at a higher permission level. Thus, different users will have different capabilities with regard to accessing and modifying application and database information, depending on a user's security or permission level.”);
wherein upon at least one of said respective users connecting to at least one of said data services and issuing a request to login with at least one of said data sources (Gupta, paragraph 0036, “FIG. 2A shows a flowchart of an embodiment of a user system method 200 for initiating an OAuth session and obtaining and storing an encrypted token in the user system browser. In step 202, the user system sends an authentication request to a service provider (SP), initiating authentication.”);
forwarding said request to a server which forwards said request to the at least one of the data sources (Gupta, paragraph 0036, “In step 204, the user system receives an OAuth login page for a required data source/information provider (identity provider) from the service provider redirecting the user to the identity provider that has the data source.”);
wherein upon authenticating the at least one of said respective users by the at least one of the data sources (Gupta, paragraph 0036, “. In step 206, the user system sends login information to the identity provider, and approves OAuth access of the identity provider by the service provider. In step 208, the user system receives an OAuth authorization code from the identity provider (which may be a data source), and an instruction to contact the SP redirecting the user back to the SP.”);
sending, by the at least one of the data sources, to said server, an authorization code/token (Gupta, paragraph 0026, “the user system receives an OAuth authorization code from the identity provider (which may be a data source)”);
redirecting the at least one of said respective users to the at least one of said data services via an authentication dialog enabled by said code/token (Gupta, paragraph 0040, “In decision step 254, if the access based on the supplied Auth code is denied method 250 follows the NO branch, and the process ends in step 256. In decision step 254, if the access based on the supplied Auth code is approved, method 250 follows the YES branch, and process 250 continues to step 258. In step 258, the identity provider sends the user system redirection instructions to go to the application provider (SP) with the supplied authorization code.”);
forwarding by the server, the automotive data from the at least one of the data sources for which consent has been given to the at least one of said data services . (Gupta, paragraph 0062, “if the passcodes match in step 3, the decrypted data (D) is returned back to the user system 402”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gupta with the method/ system/ non-transitory computer readable medium of Otonomo to include which of the data records require user consent; responsive to an indication that the respective user have been authenticated by the data sources; wherein upon at least one of said respective users connecting to at least one of said data services and issuing a request to login with at least one of said data sources: forwarding said request to a server which forwards said request to the at least one of the data sources, wherein upon authenticating the at least one of said respective users by the at least one of the data sources: sending, by the at least one of the data sources, to said server, an authorization code/token; redirecting the at least one of said respective users to the at least one of said data services via an authentication dialog enabled by said code/token; and forwarding by the server, the automotive data from the at least one of the data sources for which consent has been given to the at least one of said data services.
One would have been motivated to provide users with the benefits of extending the flow of authentication to the storage available with current browsers (Gupta: paragraph 0007).
Otonomo announces and Gupta  disclose collecting raw data from sensors on the connected vehicles of users, but do not explicitly disclose wherein the obtaining comprises: collecting raw data from sensors on the connected vehicles of users, normalizing and anonymizing the raw data to create the automotive data records, and storing the automotive data records on a data lake.  
However, in an analogous art, Itzkovich discloses wherein the obtaining comprises: collecting raw data from sensors on the connected vehicles of users, normalizing and anonymizing the raw data to create the automotive data records, and storing the automotive data records on a data lake (Itzkovich, paragraph 0023, normalizing data, anonymizing data, storing data in a secured data lake, data record encompasses formatted data; paragraph 0022, sensor systems on a connected vehicle; paragraph 0030, data record encompasses collated raw data; 62/784,896, paragraph 0003, raw data, raw format data, connected vehicles, extract and store data features, paragraph 0004, anonymizing, normalizing data; paragraphs 0007 and 0009, data lakes).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Itzkovich with the method/ system/ non-transitory computer readable medium of Otonomo announces and Gupta to include wherein the obtaining comprises: collecting raw data from sensors on the connected vehicles of users, normalizing and anonymizing the raw data to create the automotive data records, and storing the automotive data records on a data lake. 
One would have been motivated to provide users with the benefits of granting businesses remote access to raw data upon which to train machine learning algorithms while adhering to relevant legislative requirements (Itzkovich: paragraph 0005).
Regarding claim 7, Otonomo discloses  a server comprising:
a records processing module configured to obtain, from a plurality of data sources, a plurality of automotive data records associated with connected vehicles having respective users (Otonomo announces page 1 lines 8-12, “The Consent Management Hub provides an efficient way for connected car drivers [i.e., users encompasses drivers] to take control over the sharing of their personal automotive data. It simplifies the driver opt-in process for automotive manufacturers (OEMs) on the Otonomo Platform and validates consent with each personal data request from third-party mobility service providers.”; page 1, lines 26-30, “Service providers connect to the Otonomo Platform to get access to automotive data [i.e., automotive data records]. Each time the service requests access to personal data, the Otonomo Platform automatically validates the existence of consent for the requested data.  The Otonomo Consent Management Hub uses a networked architecture that connects multifaceted information flows between drivers, OEMs, and service providers [i.e., data sources].”);
collecting raw data from sensors on the connected vehicles of users (Otonomo announces: page 1, lines 9-11, “ The Consent Management Hub provides an efficient way for connected car drivers to take control over the sharing of their personal automotive data.”; page 1, lines 26-27, “Drivers can quickly grant consent for specific services to access their automotive data. They can revoke this consent at any time through the app or website.”);
a requests manager configured to determine for each request for automotive data made by said data services (Otonomo announces; page 1, lines 26-30, “Service providers connect to the Otonomo Platform to get access to automotive data [i.e., automotive data records]. Each time the service requests access to personal data, the Otonomo Platform automatically validates the existence of consent for the requested data.  The Otonomo Consent Management Hub uses a networked architecture that connects multifaceted information flows between drivers, OEMs, and service providers.”);
a users’ consent aggregator configured to aggregate consent data for each data records (Otonomo announces, page 1, lines 29-35, “The Otonomo Consent Management Hub uses a networked architecture that connects multifaceted information flows between drivers, OEMs, and service providers. For example, in-vehicle delivery from retailers may require drivers to provide consent to both the retailer and a third-party courier service. By serving as a central point [i.e., aggregating consent data for each data records] for these information flows, the Otonomo Consent Management Hub simplifies integration and delivers high scalability for automotive OEMs as well as all of the service providers in the network. As new partners join the network, all parties benefit from their services with no additional integration effort.”; page 1, lines 26-28, “Service providers connect to the Otonomo Platform to get access to automotive data. Each time the service requests access to personal data, the Otonomo Platform automatically validates the existence of consent for the requested data.”), 
wherein the requests manager is configured to provide the data services with access to automotive data based on the aggregated users consent data (Otonomo announces, page 1, lines 26-28, “Service providers connect to the Otonomo Platform to get access to automotive data. Each time the service requests access to personal data, the Otonomo Platform automatically validates the existence of consent for the requested data.”).
Otonomo discloses a server, but does not explicitly disclose a server for aggregating users’ consents for use of automotive data by data services, the server comprising; a computer processor; which of the data records require user consent; responsive to an indication that the respective user has been authenticated by the data sources; wherein the records processing module, the requests manager module, and the users’ consent aggregator comprise sets of instructions executed over said computer processor, wherein upon at least one of said respective users connecting to at least one of said data services and issuing a request to login with at least one of said data sources: forwarding said request to a server which forwards said request to the at least one of the data sources, wherein upon authenticating the at least one of said respective users by the at least one of the data sources: sending, by the at least one of the data sources, to said server, an authorization code/token; redirecting the at least one of said respective users to the at least one of said data services via an authentication dialog enabled by said code/token; and forwarding by the server, the automotive data from the at least one of the data sources for which consent has been given to the at least one of said data services.
However, in an analogous art, Gupta discloses a server for aggregating users’ consents for use of automotive data by data services, the server comprising a computer processor (Gupta, paragraph 0075, “FIG. 6 illustrates a block diagram of an environment 610 wherein an on-demand database service might be used. Environment 610 may include user systems 612, network 614, system 616, processor system 617, application platform 66, network interface 620, tenant data storage 622, system data storage 624, program code 626, and process space 628. In other embodiments, environment 610 may not have all of the components listed and/or may have other elements instead of, or in addition to, those listed above.”)
Gupta discloses which of the data records require user consent (Gupta, paragraph 0028, “In at least one embodiment, when a user authenticates, via an identity provider, and grants permission for an SP to access the data and services of the identity provider, the identity provider redirects the user/client browser to an endpoint provided by the SP. During this redirect, the identity provider sends the authorization code, which can be exchanged by the SP for access and refresh tokens. “);
responsive to an indication that the respective user have been authenticated by the data sources (Gupta, paragraph 0078, “However, while an administrator is using that user system to interact with system 616, that user system has the capacities allotted to that administrator. In systems with a hierarchical role model, users at one permission level may have access to applications, data, and database information accessible by a lower permission level user, but may not have access to certain applications, database information, and data accessible by a user at a higher permission level. Thus, different users will have different capabilities with regard to accessing and modifying application and database information, depending on a user's security or permission level.”);
wherein upon at least one of said respective users connecting to at least one of said data services and issuing a request to login with at least one of said data sources (Gupta, paragraph 0036, “FIG. 2A shows a flowchart of an embodiment of a user system method 200 for initiating an OAuth session and obtaining and storing an encrypted token in the user system browser. In step 202, the user system sends an authentication request to a service provider (SP), initiating authentication.”);
wherein the records processing module, the requests manager module, and the users’ consent aggregator comprise sets of instructions executed over said computer processor  (Gupta, paragraph 0028, “In at least one embodiment, when a user authenticates, via an identity provider, and grants permission for an SP to access the data and services of the identity provider, the identity provider redirects the user/client browser to an endpoint provided by the SP. During this redirect, the identity provider sends the authorization code, which can be exchanged by the SP for access and refresh tokens. “);
forwarding said request to a server which forwards said request to the at least one of the data sources (Gupta, paragraph 0036, “In step 204, the user system receives an OAuth login page for a required data source/information provider (identity provider) from the service provider redirecting the user to the identity provider that has the data source.”);
wherein upon authenticating the at least one of said respective users by the at least one of the data sources (Gupta, paragraph 0036, “. In step 206, the user system sends login information to the identity provider, and approves OAuth access of the identity provider by the service provider. In step 208, the user system receives an OAuth authorization code from the identity provider (which may be a data source), and an instruction to contact the SP redirecting the user back to the SP.”);
sending, by the at least one of the data sources, to said server, an authorization code/token (Gupta, paragraph 0026, “the user system receives an OAuth authorization code from the identity provider (which may be a data source)”);
redirecting the at least one of said respective users to the at least one of said data services via an authentication dialog enabled by said code/token (Gupta, paragraph 0040, “In decision step 254, if the access based on the supplied Auth code is denied method 250 follows the NO branch, and the process ends in step 256. In decision step 254, if the access based on the supplied Auth code is approved, method 250 follows the YES branch, and process 250 continues to step 258. In step 258, the identity provider sends the user system redirection instructions to go to the application provider (SP) with the supplied authorization code.”);
forwarding by the server, the automotive data from the at least one of the data sources for which consent has been given to the at least one of said data services . (Gupta, paragraph 0062, “if the passcodes match in step 3, the decrypted data (D) is returned back to the user system 402”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gupta with the method/ system/ non-transitory computer readable medium of Otonomo to include a server for aggregating users’ consents for use of automotive data by data services, the server comprising a computer processor; which of the data records require user consent; responsive to an indication that the respective user have been authenticated by the data sources; wherein the records processing module, the requests manager module, and the users’ consent aggregator comprise sets of instructions executed over said computer processor wherein upon at least one of said respective users connecting to at least one of said data services and issuing a request to login with at least one of said data sources: forwarding said request to a server which forwards said request to the at least one of the data sources, wherein upon authenticating the at least one of said respective users by the at least one of the data sources: sending, by the at least one of the data sources, to said server, an authorization code/token; redirecting the at least one of said respective users to the at least one of said data services via an authentication dialog enabled by said code/token; and forwarding by the server, the automotive data from the at least one of the data sources for which consent has been given to the at least one of said data services.
One would have been motivated to provide users with the benefits of extending the flow of authentication to the storage available with current browsers (Gupta: paragraph 0007).
Otonomo announces and Gupta disclose collecting raw data from sensors on the connected vehicles of users, but do not explicitly disclose by: collecting raw data from sensors on the connected vehicles of users, normalizing and anonymizing the raw data to create the automotive data records, and storing the automotive data records on a data lake.  
However, in an analogous art, Itzkovich discloses by: collecting raw data from sensors on the connected vehicles of users, normalizing and anonymizing the raw data to create the automotive data records, and storing the automotive data records on a data lake (Itzkovich, paragraph 0023, normalizing data, anonymizing data, storing data in a secured data lake, data record encompasses formatted data; paragraph 0022, sensor systems on a connected vehicle; paragraph 0030, data record encompasses collated raw data; 62/784,896, paragraph 0003, raw data, raw format data, connected vehicles, extract and store data features, paragraph 0004, anonymizing, normalizing data; paragraphs 0007 and 0009, data lakes).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Itzkovich with the method/ system/ non-transitory computer readable medium of Otonomo announces and Gupta to include by: collecting raw data from sensors on the connected vehicles of users, normalizing and anonymizing the raw data to create the automotive data records, and storing the automotive data records on a data lake. 
One would have been motivated to provide users with the benefits of granting businesses remote access to raw data upon which to train machine learning algorithms while adhering to relevant legislative requirements (Itzkovich: paragraph 0005).
Regarding claim 13, Otonomo discloses a computer readable medium including a processor to obtain, from a plurality of data sources, a plurality of automotive data records associated with connected vehicles having respective users (Otonomo announces page 1 lines 8-12, “The Consent Management Hub provides an efficient way for connected car drivers [i.e., users encompasses drivers] to take control over the sharing of their personal automotive data. It simplifies the driver opt-in process for automotive manufacturers (OEMs) on the Otonomo Platform and validates consent with each personal data request from third-party mobility service providers.”; page 1, lines 26-30, “Service providers connect to the Otonomo Platform to get access to automotive data [i.e., automotive data records]. Each time the service requests access to personal data, the Otonomo Platform automatically validates the existence of consent for the requested data.  The Otonomo Consent Management Hub uses a networked architecture that connects multifaceted information flows between drivers, OEMs, and service providers [i.e., data sources].”);
collecting raw data from sensors on the connected vehicles of users (Otonomo announces: page 1, lines 9-11, “ The Consent Management Hub provides an efficient way for connected car drivers to take control over the sharing of their personal automotive data.”; page 1, lines 26-27, “Drivers can quickly grant consent for specific services to access their automotive data. They can revoke this consent at any time through the app or website.”);
determine for each request for automotive data made by said data services (Otonomo announces; page 1, lines 26-30, “Service providers connect to the Otonomo Platform to get access to automotive data [i.e., automotive data records]. Each time the service requests access to personal data, the Otonomo Platform automatically validates the existence of consent for the requested data.  The Otonomo Consent Management Hub uses a networked architecture that connects multifaceted information flows between drivers, OEMs, and service providers.”);
aggregate user consent data for each data records (Otonomo announces, page 1, lines 29-35, “The Otonomo Consent Management Hub uses a networked architecture that connects multifaceted information flows between drivers, OEMs, and service providers. For example, in-vehicle delivery from retailers may require drivers to provide consent to both the retailer and a third-party courier service. By serving as a central point [i.e., aggregating consent data for each data records] for these information flows, the Otonomo Consent Management Hub simplifies integration and delivers high scalability for automotive OEMs as well as all of the service providers in the network. As new partners join the network, all parties benefit from their services with no additional integration effort.”; page 1, lines 26-28, “Service providers connect to the Otonomo Platform to get access to automotive data. Each time the service requests access to personal data, the Otonomo Platform automatically validates the existence of consent for the requested data.”);
provide the data services with access to automotive data based on the aggregated users consent data (Otonomo announces, page 1, lines 26-28, “Service providers connect to the Otonomo Platform to get access to automotive data. Each time the service requests access to personal data, the Otonomo Platform automatically validates the existence of consent for the requested data.”).
Otonomo discloses a computer readable medium with a processor to, but does not explicitly disclose non-transitory computer readable medium for aggregating users’ consents for use of automotive data by data services, the computer readable medium comprising a set of instructions that, when executed, cause at least one computer processor to; which of the data records require user consent; responsive to an indication that the respective user have been authenticated by the data sources; wherein upon at least one of said respective users connecting to at least one of said data services and issuing a request to login with at least one of said data sources: forwarding said request to a server which forwards said request to the at least one of the data sources, wherein upon authenticating the at least one of said respective users by the at least one of the data sources: sending, by the at least one of the data sources, to said server, an authorization code/token; redirecting the at least one of said respective users to the at least one of said data services via an authentication dialog enabled by said code/token; and forwarding by the server, the automotive data from the at least one of the data sources for which consent has been given to the at least one of said data services.
However, in an analogous art, Gupta discloses a non-transitory computer readable medium for aggregating users’ consents for use of automotive data by data services, the computer readable medium comprising a set of instructions that, when executed, cause at least one computer processor to (Gupta, paragraph 0075, “FIG. 6 illustrates a block diagram of an environment 610 wherein an on-demand database service might be used. Environment 610 may include user systems 612, network 614, system 616, processor system 617, application platform 66, network interface 620, tenant data storage 622, system data storage 624, program code 626, and process space 628. In other embodiments, environment 610 may not have all of the components listed and/or may have other elements instead of, or in addition to, those listed above.”);
which of the data records require user consent (Gupta, paragraph 0028, “In at least one embodiment, when a user authenticates, via an identity provider, and grants permission for an SP to access the data and services of the identity provider, the identity provider redirects the user/client browser to an endpoint provided by the SP. During this redirect, the identity provider sends the authorization code, which can be exchanged by the SP for access and refresh tokens. “);
responsive to an indication that the respective user have been authenticated by the data sources (Gupta, paragraph 0078, “However, while an administrator is using that user system to interact with system 616, that user system has the capacities allotted to that administrator. In systems with a hierarchical role model, users at one permission level may have access to applications, data, and database information accessible by a lower permission level user, but may not have access to certain applications, database information, and data accessible by a user at a higher permission level. Thus, different users will have different capabilities with regard to accessing and modifying application and database information, depending on a user's security or permission level.”);
wherein upon at least one of said respective users connecting to at least one of said data services and issuing a request to login with at least one of said data sources (Gupta, paragraph 0036, “FIG. 2A shows a flowchart of an embodiment of a user system method 200 for initiating an OAuth session and obtaining and storing an encrypted token in the user system browser. In step 202, the user system sends an authentication request to a service provider (SP), initiating authentication.”);
forwarding said request to a server which forwards said request to the at least one of the data sources (Gupta, paragraph 0036, “In step 204, the user system receives an OAuth login page for a required data source/information provider (identity provider) from the service provider redirecting the user to the identity provider that has the data source.”);
wherein upon authenticating the at least one of said respective users by the at least one of the data sources (Gupta, paragraph 0036, “. In step 206, the user system sends login information to the identity provider, and approves OAuth access of the identity provider by the service provider. In step 208, the user system receives an OAuth authorization code from the identity provider (which may be a data source), and an instruction to contact the SP redirecting the user back to the SP.”);
sending, by the at least one of the data sources, to said server, an authorization code/token (Gupta, paragraph 0026, “the user system receives an OAuth authorization code from the identity provider (which may be a data source)”);
redirecting the at least one of said respective users to the at least one of said data services via an authentication dialog enabled by said code/token (Gupta, paragraph 0040, “In decision step 254, if the access based on the supplied Auth code is denied method 250 follows the NO branch, and the process ends in step 256. In decision step 254, if the access based on the supplied Auth code is approved, method 250 follows the YES branch, and process 250 continues to step 258. In step 258, the identity provider sends the user system redirection instructions to go to the application provider (SP) with the supplied authorization code.”);
forwarding by the server, the automotive data from the at least one of the data sources for which consent has been given to the at least one of said data services . (Gupta, paragraph 0062, “if the passcodes match in step 3, the decrypted data (D) is returned back to the user system 402”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gupta with the method/ system/ non-transitory computer readable medium of Otonomo to include non-transitory computer readable medium for aggregating users’ consents for use of automotive data by data services, the computer readable medium comprising a set of instructions that, when executed, cause at least one computer processor to; which of the data records require user consent; responsive to an indication that the respective user have been authenticated by the data sources; wherein upon at least one of said respective users connecting to at least one of said data services and issuing a request to login with at least one of said data sources: forwarding said request to a server which forwards said request to the at least one of the data sources, wherein upon authenticating the at least one of said respective users by the at least one of the data sources: sending, by the at least one of the data sources, to said server, an authorization code/token; redirecting the at least one of said respective users to the at least one of said data services via an authentication dialog enabled by said code/token; and forwarding by the server, the automotive data from the at least one of the data sources for which consent has been given to the at least one of said data services.
One would have been motivated to provide users with the benefits of extending the flow of authentication to the storage available with current browsers (Gupta: paragraph 0007).
Otonomo announces and Gupta disclose collecting raw data from sensors on the connected vehicles of users, but do not explicitly disclose by: collecting raw data from sensors on the connected vehicles of users, normalizing and anonymizing the raw data to create the automotive data records, and storing the automotive data records on a data lake.  
However, in an analogous art, Itzkovich discloses by: collecting raw data from sensors on the connected vehicles of users, normalizing and anonymizing the raw data to create the automotive data records, and storing the automotive data records on a data lake (Itzkovich, paragraph 0023, normalizing data, anonymizing data, storing data in a secured data lake, data record encompasses formatted data; paragraph 0022, sensor systems on a connected vehicle; paragraph 0030, data record encompasses collated raw data; 62/784,896, paragraph 0003, raw data, raw format data, connected vehicles, extract and store data features, paragraph 0004, anonymizing, normalizing data; paragraphs 0007 and 0009, data lakes).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Itzkovich with the method/ system/ non-transitory computer readable medium of Otonomo announces and Gupta to include by: collecting raw data from sensors on the connected vehicles of users, normalizing and anonymizing the raw data to create the automotive data records, and storing the automotive data records on a data lake. 
One would have been motivated to provide users with the benefits of granting businesses remote access to raw data upon which to train machine learning algorithms while adhering to relevant legislative requirements (Itzkovich: paragraph 0005).
Claims 2, 8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Clinton Karr, “Otonomo Announces The Consent Management Hub,” published on May 22, 2018 (hereinafter “Otonomo”), in view of Gupta (US20130054968), filed March 28, 2012, and Itzkovich (US20200210896), filed December 5, 2019, claiming priority to 62/784,896, filed December 26, 2018, and further in view of Honarvar (US20030154406), filed August 21, 2002.
Regarding claims 2, 8, and 14, Otonomo, Gupta, and Itzkovich disclose the method of claim 1, the server according to claim 7, and the non-transitory computer readable medium according to claim 13.  
Otonomo, Gupta, and Itzkovich disclose the data source and users, but do not explicitly disclose wherein said indication that the respective user has been authenticated by the data source is achieved by establishing an authentication session between one of the users and a respective data source.
However, in an analogous art, Honarvar discloses wherein said indication that the respective user has been authenticated by the data source is achieved by establishing an authentication session between one of the users and a respective data source (Honarvar, paragraph 0132, “In FIG. 7, if at 725 the user has not previously exceeded an allowed number of attempts of an authentication session or failed the allowed number of previous authentication sessions, at 730 the authentication engine 240 sends data retrieval requests to the appropriate data sources 230 and/or 250 based on the rules 245a-n set up for the vendor.  Because the vendor-customized authentication rules 245a can customize the authentication engine to access multiple data sources and/or to simultaneously access multiple data sources and/or to sequentially access multiple data sources, Identicate can provide multi-factor user authentication, multi-data source user authentication, and/or multi-step user authentication within a user authentication session.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Honarvar with the method/ system/ non-transitory computer readable medium of Otonomo, Gupta, and Itzkovich to include wherein said indication that the respective user has been authenticated by the data source is achieved by establishing an authentication session between one of the users and a respective data source.
One would have been motivated to provide users with the benefits of a fraud detection and identity verification system dynamically customizable by the vendor (Honarvar: paragraph 0006).
Claims 3, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Clinton Karr, “Otonomo Announces The Consent Management Hub,” published on May 22, 2018 (hereinafter “Otonomo”), in view of Gupta (US20130054968), filed March 28, 2012, and Itzkovich (US20200210896), filed December 5, 2019, claiming priority to 62/784,896, filed December 26, 2018, and further in view of Lee (20200137572), filed October 29, 2019, which claims priority to Lee KR (KR1020180130250), filed October 29, 2018.
Regarding claims 3, 9, and 15, Otonomo, Gupta, and Itzkovich disclose the method of claim 1, the server according to claim 7, and the non-transitory computer readable medium according to claim 13.  
Otonomo, Gupta, and Itzkovich disclose for each request for automotive data made by the data services and consent, but do not explicitly disclose wherein said determining for each request for automotive data made by said data services, which of the data records require consent is carried out using data bundles associating data consumption use cases and respective data records and data sources.
However, in an analogous art, Lee/ Lee KR discloses wherein said determining for each request for automotive data made by said data services, which of the data records require consent is carried out using data bundles associating data consumption use cases and respective data records and data sources (Lee paragraph 0148 (see also Lee Kr, page 28/51, line 40, through page 29/51, line 14), “The means used to check the end user consent in operation 8011 may be configured in the bundle policies or, when not configured in the bundle policies, an arbitrary means accepted/selected by the user equipment 800, the bundle management server 840, or the service provider 830 may be used.  In operation 8013, the LBA 810 may transmit, to the SSP 820, the result of checking the end user consent (e.g., accept or reject).  When the end user consent is not required for the remote management based on the bundle policies, operations 8009 to 8013 may be omitted.  When the result of checking the end user consent indicates that the end user 850 rejects the remote management or does not respond within a certain time, the SSP 820 may terminate the remote management by performing operation 8017.  When the end user consent is not required or the result of checking the end user consent indicates that the end user 850 accepts the remote management, the SSP 820 may perform operation 8015.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee/ Lee KR with the method/ system/ non-transitory computer readable medium of Otonomo, Gupta, and Itzkovich to include wherein said determining for each request for automotive data made by said data services, which of the data records require consent is carried out using data bundles associating data consumption use cases and respective data records and data sources.
One would have been motivated to provide users with the benefits of managing bundles of a smart secure platform in a mobile communication system (Lee: paragraph 0002/. Lee KR, page 3/51, lines 14-16).
Claims 4, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Clinton Karr, “Otonomo Announces The Consent Management Hub,” published on May 22, 2018 (hereinafter “Otonomo”), in view of Gupta (US20130054968), filed March 28, 2012, and Itzkovich (US20200210896), filed December 5, 2019, claiming priority to 62/784,896, filed December 26, 2018, and further in view of Modica (US20170358204), filed June 8, 2017.
Regarding claims 4, 10, and 16, Otonomo, Gupta, and Itzkovich disclose the method of claim 1, the server according to claim 7, and the non-transitory computer readable medium according to claim 13.  
Otonomo, Gupta, and Itzkovich disclose automotive data records, but do not explicitly disclose wherein said automotive data records are normalized and anonymized.
However, in an analogous art, Modica discloses wherein said automotive data records are normalized and anonymized (Modica, paragraph 0052, “The vehicle sensor data may be sent from the vehicle 220, via a network communication protocol, to an OEM service 230.  The sensor data may be received via secure communication at 232, and anonymized at 234.  Anonymization may remove any information that would uniquely identify the vehicle from which the data came.  The sensor data may be normalized at 238, such that any sensor data in proprietary format or non-standard format may be normalized to a common format.  The normalized sensor data from the vehicle 220 may be provided to the map data service collector 242 of the map data service 240, where the data is processed and used to benefit other uses of the map data service.”; paragraph 0054, “Rich sensor data provided from the sensors to the vehicle data collector 224 may be submitted as vehicle data sensor submission messages with various types of content.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Modica with the method/ system/ non-transitory computer readable medium of Otonomo, Gupta, and Itzkovich to include wherein said automotive data records are normalized and anonymized.
One would have been motivated to provide users with the benefits of gathering and processing sensor data from a plurality of different sources using a plurality of different sequences and priorities, and using said data for the enhancement and creation of dynamic services (Modica: paragraph 0002).

Claims 5, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Clinton Karr, “Otonomo Announces The Consent Management Hub,” published on May 22, 2018 (hereinafter “Otonomo”), in view of Gupta (US20130054968), filed March 28, 2012, and Itzkovich (US20200210896), filed December 5, 2019, claiming priority to 62/784,896, filed December 26, 2018, and further in view of Lambert (US20150088335), filed September 26, 2013.
Regarding claims 5, 11, and 17, Otonomo, Gupta, and Itzkovich disclose the method of claim 1, the server according to claim 7, and the non-transitory computer readable medium according to claim 13.  
Otonomo, Gupta, and Itzkovich disclose aggregating consent data for each data record, but do not explicitly disclose wherein the aggregating consent data indicates for which of the obtained automotive data records, a respective user consent has been given, and for each of the data services.
However, in an analogous art, Lambert discloses wherein the aggregating consent data indicates for which of the obtained automotive data records, a respective user consent has been given, and for each of the data services (Lambert, “FIG. 3 is a block diagram illustrating an embodiment of a vehicle data server.  In some embodiments, vehicle data server 300 of FIG. 3 comprises vehicle data server 104 of FIG. 1.  In the example shown, vehicle data server 300 comprises processor 302.  Processor 302 comprises a processor for controlling the operations of vehicle data server 300, for reading and writing information on data storage 304, for communicating via communications interface 306 (e.g., a wireless or wired communication interface), for acquiring data using data services 308, for determining risk associated with an event using risk prediction 310, and for enforcing business logic 312, where business logic includes logic to enforce business rules--for example, one or more of the following: a time of day restriction, a data cost restriction, a privacy restriction (e.g., based on a consent of a driver, an employer, a supervisor, etc.), a subscription restriction or privilege (e.g., based on up to date paid account, data transfer only when cost of transfer is low, transfer immediately, etc.), a service contract restriction or privilege (e.g., data transfer only for a subset of drivers, only transfer for highest risk drivers, etc.), or any appropriate business rule.  In various embodiments, data storage 304 comprises a data storage for storing instructions for processor 302, vehicle event recorder data, vehicle event data, sensor data, video data, map data, vehicle event review data, or any other appropriate data.  Data services 308 comprises interfaces to one or more data services for retrieving data.  In various embodiments, the one or more data services comprise weather report services, traffic report services, speed limit services, driver shift data services, vehicle data server historical data services, or any other appropriate data services.  In various embodiments, risk prediction 310 comprises algorithms for determining risk associated with an event using data acquired from data services 308--for example, weather conditions (e.g., sunny, cloudy, rainy, foggy, snowy, etc.), traffic conditions (e.g., current speed of travel, accidents in proximity, construction information, etc.), transient regulations (e.g., time of day speed limits, variable speed limits, high occupancy vehicle lane requirements, etc.), driver information (e.g., hours of service details, 14 day driving history, etc.), vehicle information (e.g., vehicle speed limits, hazardous material restrictions, other vehicle related restrictions, etc.), or any other appropriate data for risk prediction.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lambert with the method/ system/ non-transitory computer readable medium of Otonomo, Gupta, and Itzkovich to include wherein the aggregating consent data indicates for which of the obtained automotive data records, a respective user consent has been given, and for each of the data services.
One would have been motivated to provide users with the benefits of a dynamic uploading protocol (Lambert: paragraph 0013).

Claims 6, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Clinton Karr, “Otonomo Announces The Consent Management Hub,” published on May 22, 2018 (hereinafter “Otonomo”), in view of Gupta (US20130054968), filed March 28, 2012, and Itzkovich (US20200210896), filed December 5, 2019, claiming priority to 62/784,896, filed December 26, 2018, and further in view of Sample (US20100100952), filed January 23, 2009.
Regarding claims 6, 12, and 18, Otonomo, Gupta, and Itzkovich disclose the method of claim 1, the server according to claim 7, and the non-transitory computer readable medium according to claim 13.  
Otonomo, Gupta, and Itzkovich disclose aggregating consent data and users, but do not explicitly disclose wherein the aggregating consent data comprises a plurality of access tokens provided by the data sources and authorizing access to data for which respective users have been authenticated.
However, in an analogous art, Sample discloses wherein the aggregating consent data comprises a plurality of access tokens provided by the data sources and authorizing access to data for which respective users have been authenticated (Sample, paragraph 0170, “However, the "Aggregator Network Conduit" installation becomes the installation of the extension application N with an OAuth-based process by which the aggregator network would generate an Aggregator Network&lt;=&gt;N access token for the extension application to access services from the aggregator network and for the aggregator network to call the extended 3rd party services later.”; paragraph 0171, “The rate of access to a given network or data source may be controlled by a centralized rate limiting service that is used by the communication modules (e.g. auth/pull modules) to determine whether further access to a given network is allowed.  The processes that govern the end-points or the scheduler may then refine their strategies for subsequent requests to the Aggregator Run-Time Platform based on the results reported.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sample with the method/ system/ non-transitory computer readable medium of Otonomo, Gupta, and Itzkovich to include wherein the aggregating consent data comprises a plurality of access tokens provided by the data sources and authorizing access to data for which respective users have been authenticated.
One would have been motivated to provide users with the benefits of allowing sharing of components and creating a common architecture that permits effective and efficient access to data that is contained within multiple networks (Sample: paragraph 0002).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER J MALINOWSKI whose telephone number is (571)272-5368. The examiner can normally be reached 8-6:30 MTWH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 5712705002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J.M/Examiner, Art Unit 2439                                                                                                                                                                                                        

/CHRISTOPHER J BROWN/Primary Examiner, Art Unit 2439